UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY JARVIS EVERETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00036-CCE-1)


Submitted:   January 27, 2014             Decided:   March 6, 2014


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, LAW OFFICES OF JENIFER WICKS, Washington, D.C.,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodney Jarvis Everette pled guilty, pursuant to a plea

agreement,     to    distributing       34.84       grams      of        a     mixture         and

substance containing a detectable amount of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), and possessing a firearm in

furtherance    of    a   drug    trafficking       crime,      in        violation        of    18

U.S.C. § 924(c).         The district court sentenced Everette to the

mandatory     minimum       sentence    applicable            to     each       offense--60

months--to     run     consecutively,        for    a    total       sentence         of       120

months’    imprisonment.         On   appeal,      counsel         has       filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether:     (1) the district court complied with Federal Rule of

Criminal Procedure 11 in accepting Everette’s guilty plea; (2)

trial   counsel      rendered     ineffective        assistance;              and    (3)       the

district court erred by sentencing Everette to the mandatory

minimum    sentence.        Everette    has      filed    a    pro       se    supplemental

brief, in which he raises several challenges to his sentence.

We affirm.

                                            I.

             Counsel     first    questions        whether         the    district         court

complied    with     Rule   11   in    accepting        Everette’s            guilty       plea.

Because    Everette      withdrew     his    motion      to    withdraw         his       guilty

plea, we review any errors at the Rule 11 hearing under the

                                            2
plain error standard.           See United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002) (holding “that plain error analysis is

the proper standard for review of forfeited error in the Rule 11

context”).      To establish plain error on appeal, Everette must

show: “(1) there is an error, (2) the error is plain, and (3)

the error affect[s] substantial rights.”                          Henderson v. United

States, 133 S. Ct. 1121, 1126 (2013) (internal quotation marks

omitted).       In the guilty plea context, a defendant meets his

burden by showing a reasonable probability that he would not

have pled guilty but for the Rule 11 omission.                          United States v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

            After    reviewing        the    transcript          of    Everette’s   guilty

plea hearing, we conclude that the district court substantially

complied    with    Rule   11    in    accepting             Everette’s    plea,    and    it

ensured     that    Everette’s        plea        was        knowing,     voluntary,      and

supported by a sufficient factual basis.                              Although the court

failed to inform Everette of the maximum sentence he faced for

the   firearm      offense,     as    required          by    Rule     11(b)(1)(H),    that

omission did not affect his substantial rights.                           See Massenburg,

564 F.3d at 343 (declining to notice plain error in a case in

which the “[defendant] never clearly and unmistakably asserted

that had he been correctly informed of the sentence he faced, he

would,     in   fact,   have     pled       not    guilty        and    gone   to   trial”

(internal quotation marks omitted)).

                                             3
                                                 II.

            Counsel           next       questions           whether        Everette’s     trial

counsel rendered ineffective assistance.                             Claims of ineffective

assistance of counsel “are generally not cognizable on direct

appeal . . . unless it conclusively appears from the record that

defense     counsel          did    not     provide          effective       representation.”

United    States      v.      Benton,      523    F.3d       424,    435     (4th   Cir.   2008)

(internal       quotation          marks    omitted).               Rather,    to     allow   for

adequate     development            of     the     record,         ineffective        assistance

claims should generally be raised in a 28 U.S.C. § 2255 motion.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir.

2010).     Because we conclude that the record does not plainly

show     that     Everette’s             trial        counsel        rendered       ineffective

assistance, we will not consider his claim at this juncture.



                                                 III.

            Next,          both      counsel           and     Everette        question       the

reasonableness          of    Everette’s          sentence.            We    review    criminal

sentences       for     reasonableness            “under       a    deferential       abuse-of-

discretion standard.”                Gall v. United States, 552 U.S. 38, 41

(2007).     A sentence is procedurally unreasonable if the district

court    fails     to        properly      calculate          the    defendant’s       advisory

Guidelines range or does not consider the 18 U.S.C. § 3553(a)

                                                  4
factors.            See    id.     at    49-51.         If     we    find    no    significant

procedural error, we consider the substantive reasonableness of

the     sentence          “tak[ing]       into       account        the    totality      of     the

circumstances, including the extent of any variance from the

Guidelines range.”            Id. at 51.

                                                 A.

                  Everette       argues       that    the    district        court       violated

Alleyne v. United States, 133 S. Ct. 2151 (2013), which held

“that       any    fact     that    increases         the    mandatory        minimum      is    an

‘element’ that must be submitted to the jury” and charged in the

indictment, see id. at 2155.                    Specifically, Everette argues that

the district court erred by finding that he was guilty of the

firearm offense by a preponderance of the evidence.

       We     conclude       that       the     district       court       did    not    violate

Alleyne, as it did not undertake to find any facts not charged

in    the    indictment          that    would       increase       the    mandatory     minimum

sentence.          Rather, Everette was sentenced for the crime to which

he pled guilty--possession of a firearm in furtherance of a drug

trafficking          crime--and          that     offense       was        supported      by     an

independent factual basis.

                                                 B.

                  Everette       also     argues        that         the     district         court

incorrectly         calculated          his    advisory      Guidelines          range    on    the

distribution of cocaine base charge, specifically taking issue

                                                  5
with the court’s application of the mandatory minimum sentence

to   his    advisory       Guidelines      range.       Because      Everette    did   not

object to the Guidelines calculation before the district court,

our review is for plain error.                   See United States v. Lynn, 592

F.3d 572, 577-78 (4th Cir. 2010).                  We conclude that the district

court      did       not    err--plainly         or    otherwise--in          calculating

Everette’s       advisory      Guidelines         range.       See    U.S.     Sentencing

Guidelines       Manual      § 5G1.1(c)(2)         (2012)     (providing      that     “the

sentence     may      be   imposed    at    any     point    within     the   applicable

guideline range, provided that the sentence . . . is not less

than any statutorily required minimum sentence”).

                                            C.

             Finally,        Everette      argues      that     the    district      court

blindly      imposed        the      mandatory        minimum        sentence     without

considering the § 3553(a) factors.                     Because Everette did “not

argue      for   a     sentence      different        than    the     within-Guidelines

sentence [he] ultimately received,” we review the adequacy of

the district court’s consideration of the § 3553(a) factors for

plain error.         Lynn, 592 F.3d at 580.

      After reviewing the sentencing transcript, we conclude that

the district court adequately considered the § 3553(a) factors,

finding that the mandatory minimum sentence was sufficient to

punish Everette in light of his limited prior criminal record.

See also United States v. Farrior, 535 F.3d 210, 224 (4th Cir.

                                             6
2008)    (“A    statutorily     required      sentence,     which    is    what   [the

defendant] received, is per se reasonable.”).



                                      IV.

               In accordance with Anders, we have reviewed the record

and have found no meritorious grounds for appeal.                     We therefore

affirm the district court’s judgment.                 This court requires that

counsel inform Everette, in writing, of the right to petition

the Supreme Court of the United States for further review.                         If

Everette requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court   for   leave   to       withdraw    from      representation.

Counsel’s motion must state that a copy thereof was served on

Everette.

               We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in     the   materials

before   this     court   and   argument      would   not   aid     the    decisional

process.

                                                                             AFFIRMED




                                          7